                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-22960-BLOOM/Louis

NICKCOLES T. LOVE,

       Plaintiff,

v.

THE FLORIDA DEPARTMENT OF REVENUE, et al.,

      Defendants.
_________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff Nickoles T. Love’s (“Plaintiff”) Motion

to Proceed in Forma Pauperis, ECF No. [3] (the “IFP Motion”). Plaintiff filed this action against

Defendants Florida Department of Revenue and Carrol Eaton on July 17, 2019. See Compl., ECF

No. [1]. For the reasons that follow, the IFP Motion is denied and this matter is dismissed without

prejudice.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S.

(4 Dall.) 8, 11 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183

(1936)). “Indeed, it is well settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim
                                                              Case No. 19-cv-22960-BLOOM/Louis


involves the court’s competency to consider a given type of case and cannot be waived or otherwise

conferred upon the court by the parties. Otherwise, a party could work a wrongful extension of

federal jurisdiction and give courts power the Congress denied them.” Id. (quoting Jackson v.

Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations omitted).

       “A district court can hear a case only if it has at least one of three types of subject matter

jurisdiction: (1) jurisdiction under specific statutory grant; (2) federal question jurisdiction

pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).”

Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1317 (11th Cir. 2017) (quoting

PTA-FLA, Inc. v. ZTE USA, Inc. 844 F.3d 1299, 1305 (11th Cir. 2016)) (internal quotations

omitted). With regard to federal question jurisdiction, the district courts have “original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C

§ 1331 (2012). To determine whether a cause of action “arises under” federal law for purposes of

Section 1331, the district court applies the “well-pleaded complaint rule,” which requires that the

Court examine “what necessarily appears in the plaintiff’s statement of his own claim[.]” Holmes

Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830 (2002) (citation omitted). As

such, “federal jurisdiction generally exists ‘only when a federal question is presented on the face

of the plaintiff’s properly pleaded complaint.’” Id. at 831 (quoting Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987)).

       Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (footnote

call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by




                                                  2
                                                                 Case No. 19-cv-22960-BLOOM/Louis


Congress.” Univ. of S. Ala., 168 F.3d at 409 (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994)). Accordingly, “once a federal court determines that it is without subject matter

jurisdiction, the court is powerless to continue.” Id. at 410.

       Here, the Court has determined it is without a basis to proceed because the Plaintiff has

failed to state a claim upon which relief may be granted. In the Complaint, the Plaintiff asserts

several legal conclusions and merely states that “Defendant is in violation of the due process

clause.” See ECF No. [1], at 2. However, the Complaint is devoid of any factual support for such

legal conclusions. Based on the allegations of the Complaint, the Court cannot glean the nature of

Plaintiffs’ claims nor are there any facts related to those alleged claims. Therefore, the Complaint

does not contain “sufficient factual matter to state a claim for relief that is plausible on its face.”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570) (quotation marks omitted). Plaintiff’s

Complaint must be dismissed because it fails to state a claim upon which relief can be granted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             2. The IFP Motion, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk is instructed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on July 23, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
Copies to:

Nickcoles T. Love
8413 N. 10th Street
Tampa, FL 33604




                                                  3
